Citation Nr: 0209337	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-20 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for left inguinal hernia, 
post operative.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to June 1946.

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a Board Remand of March 2001.  This 
matter was originally on appeal from a June 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1. Following the Board's March 2001 Remand, the RO made 
satisfactory attempts
to obtain specified medical records and afforded the veteran 
a VA examination, but the examiner did not fully comply with 
the Remand instructions. 

2. The veteran has been notified of the evidence necessary to 
substantiate his
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.

3.  The evidence does not demonstrate that the veteran 
suffered from a left inguinal
hernia during service. 


CONCLUSIONS OF LAW

1.  The RO did not fully comply with the Board's March 2001 
Remand instructions, but no prejudicial error has been 
committed.  Stegall v. West, 11 Vet. App. 268 (1998). 

2.  The "duty to assist" under the Veterans Claim 
Assistance Act of 2000 has been
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

3.  A left inguinal hernia, post operative was not incurred 
during active service.     38 U.S.C.A. §§ 1110, 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159); 38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's March 2001 Remand, the RO contacted 
the veteran and inquired about the status of private medical 
records from Dr. H.D.G. and offered assistance in obtaining 
them.  The veteran informed the RO of the recent death of Dr. 
H.D.G. and provided verification that the records had been 
destroyed.  The RO requested any clinical records and 
subsequent outpatient records concerning the veteran's 1947 
left inguinal hernia repair as well as requested recent 
treatment records.  The response was negative for the 
existence of any records dated prior to the mid-1980s.  The 
RO provided the veteran with a VA examination in November 
2001.  The service representative contends that the 
examination was inadequate.  A review of the examination 
report and the January 2002 addendum shows that the examiner 
did not fully explain her reasons and bases for her opinions 
and she did not indicate whether she reviewed the claims 
file.  Nevertheless, the Board finds that the examiner's 
opinions are supported by her findings noted on the 
examination report and supported by the other evidence of 
record.  The Board's reasons and bases for its determination 
are discussed below.  Therefore, notwithstanding Stegall v. 
West, 11 Vet. App. 268 (1998), no prejudicial error is 
present by the Board going forward.      

The Board has thoroughly reviewed all of the evidence of 
record and finds that the preponderance of the evidence is 
against the veteran's claim for service connection for left 
inguinal hernia, post operative.  The veteran is not shown to 
have suffered from a left inguinal hernia during service.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303.

The veteran's service medical records are absent any 
complaints or findings of a left inguinal hernia.  The only 
pertinent defect noted at the veteran's separation 
examination was a large varicocele, for which he is service-
connected.  The Board notes that a Record of Hospitalization 
dated in 1947 noted that the inguinal hernia did not 
originate in-service.  The foregoing evidence does not show 
in-service incurrence of a hernia.

The veteran maintains that approximately three or four days 
after his discharge from service, he sought enlistment with 
the Navy reserves.  He contends that he had no knowledge that 
he had a hernia until he was examined by reserve service 
personnel.  He asserts that he was rejected from reserve 
service due to the hernia.  A March 1948 response from the 
U.S. Naval Air Station indicated that no record of the 
veteran's attempt to enlist in the reserves was found.  
Regardless, a hernia is not a disability for which service 
connection may be established on a presumptive basis.  38 
C.F.R. § 3.307, 3.309.  The veteran's lack of knowledge that 
he had a hernia indicates that he was never diagnosed with a 
hernia during service.  The veteran's lack of knowledge 
refutes the January 1999 statement from R.H.B., in which 
R.H.B. indicated that he had observed the veteran "wearing a 
truss like support common for a hernia."  R.H.B. may have 
observed the veteran wearing a truss support, but it was 
almost certainly not for the reason that he had a hernia 
because the veteran himself did not know he had a hernia 
until the reserve examination.  The veteran's lack of 
knowledge also tends to minimize the significance of the 
December 1999 statement provided by Dr. L.D.D.  Dr. L.D.D.  
indicated that the hernia as well as the varicocele developed 
during service and surgery was postponed until after the war 
due to operating conditions and because the condition could 
be managed nonoperatively until 1947.  While Dr. L.D.D.'s 
statement may be reasonably probable with respect to the 
varicocele as it was noted in the service medical records, 
his statement does not establish that service doctors 
discovered a hernia during service as there is no mention of 
the existence of a hernia in the medical records and the 
veteran did not know that he had one.  Thus, the foregoing 
evidence does not tend to show in-service incurrence of a 
hernia. 

According to the November 2001 examination report, the 
veteran complained of increased pain with movement and back 
pain.  He indicated that he had not noticed any bulging in 
his inguinal region.  The examiner noted that the veteran had 
a large left inguinal scar, but no evidence of the presence 
of inguinal hernias.  The examiner concluded that the veteran 
had no residual left hernia present, but did have a 
significant left varicocele that was possibly causing his 
pain.  The RO returned the examination report to the November 
2001 VA examiner for a nexus opinion.  The RO asked, "What 
are the residuals of the left hernia and can they be related 
to service," to which the examiner replied, "None."  The 
RO asked, "Can residuals be related to the service connected 
left varicocele," to which the examiner replied, "Not 
likely."  

The veteran's service representative asserts that the VA 
examination was inadequate because the examiner did not 
provide reasons and bases for her opinions and she did not 
indicate whether she had reviewed the file.  The service 
representative also asserts that a scar was noted on 
examination and the scar was a residual of the left hernia 
repair, so the veteran should be service-connected for the 
scar.  Although the examiner did not express reasons and 
bases for her opinions in the addendum, her opinions are 
supported by her findings reported on the examination report.  
There were no hernias found on examination, therefore, the 
examiner could not relate non-existent hernias to service or 
to the service-connected varicocele.  In regard to the scar, 
the Board notes that the RO awarded the veteran a compensable 
rating for his service-connected left varicocele based on the 
November 2001 examination results.  Apparently, a single 
surgical procedure used on both the varicocele and the hernia 
produced the scar.  The veteran's service-connected 
varicocele has been assigned a compensable rating for the 
scar based on pain associated with the presence of a 
varicocele noted on the examination.  Therefore, there is no 
prejudice to the veteran by any error committed by the 
examiner in failing to fully comply with the Remand 
instructions. 

In conclusion, the evidence does not show in-service 
incurrence of a hernia and the evidence does not show that 
the veteran currently suffers from residuals of a post 
operative left inguinal hernia related to service.  The 
criteria for establishing service connection for a disability 
have not been met.  38 C.F.R. § 3.303.  Accordingly, service 
connection for post operative left inguinal hernia is not 
warranted. 






ORDER

Service connection for left inguinal hernia, post operative 
is denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

